Citation Nr: 0303645	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  02-20 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for athlete's foot.

2.  Entitlement to service connection for bilateral vision 
loss with injury of the right eye.

3.  Entitlement to service connection for cancer of the 
kidney, status post nephrectomy with urinary incontinence and 
hypertension as a result of exposure to herbicides and on a 
direct basis.

4.  Entitlement to a compensable evaluation for bilateral 
sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an August 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  By a rating decision dated November 2002, the RO 
granted service connection for bilateral hearing loss and 
assessed a 0 percent evaluation effective October 1998.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
disability of athlete's foot.

2.  There is no competent medical evidence of a current 
disability of bilateral vision loss with injury of the right 
eye.

3.  Kidney cancer, residuals of nephrectomy, urinary 
incontinence and hypertension are not shown by competent 
medical evidence to be the result of exposure to herbicides 
during service, or to any other disease, injury or incident 
in service.

4.  The veteran's service-connected bilateral sensorineural 
hearing loss is currently manifested by a Level I hearing 
acuity in each ear.


CONCLUSIONS OF LAW

1.  Service connection for athlete's foot is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).

2.  Service connection for bilateral vision loss with injury 
of the right eye is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).

3.  Service connection for kidney cancer, residuals of 
nephrectomy, urinary incontinence and hypertension is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2002).

4.  The criteria for a compensable rating for bilateral 
sensorineural hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 2002); 38 C.F.R. § 3.321(b)(1), 
Part 4, §§  4.85, 4.86, 4.87, Diagnostic Code 6100 in effect 
either prior to or on and after June 10, 1999. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; 
treatment records dated October 1992 to February 1996 from 
Baptist Hospital East; transcript of August 2002 RO hearing; 
VA audio examination dated October 2002.

In November 1998, the RO sent the veteran a letter concerning 
his claim for kidney cancer resulting from exposure to 
herbicides during military service.  The veteran was asked to 
submit medical evidence showing the earliest diagnosis of 
this condition and the symptoms he demonstrated at that time; 
any medical evidence showing when your symptoms were first 
noticed, how they appeared and how long they lasted; medical 
evidence showing treatment for this condition since 
diagnosis.  

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefits sought.  

In March 2001, the RO sent the veteran a VCAA letter 
explaining what evidence was necessary to establish 
entitlement to the benefit sought, what information was 
needed from the veteran, or what additional evidence the 
veteran would like the VA to obtain.  In addition, the RO 
informed the veteran that VA would assist in obtaining 
evidence and information such as medical reports, employment 
records, and records of federal agencies.  

In November 2001, the veteran was sent a letter explaining 
the Decision Review Officer Process.

In January 2003, the RO sent the veteran a letter informing 
his that his claim was being forwarded to the Board of 
Veterans' Appeals, and that he could submit additional 
evidence in support of his claim.  

Thus, through numerous items of correspondence the RO has 
informed the veteran of the information and evidence 
necessary to substantiate his claim.  For these reasons, 
further development is not needed to meet the requirements of 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


II.  Service Connection

A.  Athlete's foot and bilateral vision loss with injury of 
the right eye

Background

Service medical records are negative for complaints, 
treatment, or diagnoses of athlete's foot or bilateral vision 
loss with injury of the right eye.

Treatment records from Baptist Hospital East dated October 
1992 to February 1996 show no complaints, treatment or 
diagnoses of athlete's foot or a disability of the right eye.

At his August 2002 RO hearing, the veteran testified that his 
athlete's foot had cleared up.  However, in subsequent 
correspondence received by the RO the veteran indicated that 
he wished to continue the appeal concerning the athlete's 
foot.  At the hearing, the veteran also testified that while 
aboard the USS Enterprise during general quarters exercise 
pipes fell and injured his right eye.  The veteran could not 
remember the details of the accident but did recall that he 
did not think it was so bad so he never reported it.  The 
veteran testified that he now had blurred vision and had not 
been treated.

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The above findings disclose that there is no medical evidence 
that the veteran suffers from athlete's foot or bilateral 
vision loss with injury of the right eye.
Athlete's foot or bilateral vision loss with injury of the 
right eye were not demonstrated or diagnosed in the veteran 
during active duty or at any time after separation from 
service. 

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for athlete's foot and bilateral vision 
loss with injury of the right eye.  However, there is no 
medical evidence of record, which establishes that the 
veteran currently has these disabilities.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of a current disability, as defined by governing 
law, the claim must be denied.

B.  Cancer of the kidney, status post nephrectomy with 
urinary incontinence and hypertension as a result of exposure 
to herbicides and on a direct basis

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of kidney cancer.

Treatment records from Baptist Hospital East dated October 
1992 to February 1996 show that the veteran was hospitalized 
in October 1992 for renal cell carcinoma of the left kidney.  
He underwent thoracoabdominal radical left nephrectomy and 
was shown with an absent left kidney in February 1996.  

At his August 2002 RO hearing, the veteran testified that he 
was operated on for kidney cancer but was not told that Agent 
Orange may have caused it. 




Criteria

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a). 

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  The VA General Counsel has determined 
that the regulatory definition (which permits certain 
personnel not actually stationed within the borders of the 
Republic of Vietnam to be considered to have served in that 
Republic) requires that an individual actually have been 
present within the boundaries of the Republic.  See 
VAOPGCPREC 27-97.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam" a veteran must demonstrate actual duty or visitation 
in the Republic of Vietnam.  Service on a deep water naval 
vessel in waters off the shore of the Republic of Vietnam, 
without proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97.  Similarly, in 
another precedent opinion, the VA General Counsel concluded 
that the term "service in Vietnam" does not include service 
of a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93. Again, a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to a herbicide agent and respiratory 
cancers within 30 years.  38 C.F.R. § 3.307(a)(6).  For the 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).



Analysis

A review of the record indicates that the veteran served in 
Vietnam.  However, the veteran has not been diagnosed with 
any disability which may be presumed to be the result of 
Agent Orange exposure under the provisions of 38 U.S.C.A. § 
3.309.  The evidence of record would not support a finding 
that the veteran was ever diagnosed with any one of the 
diseases subject to presumptive service connection, as listed 
in the regulations.  Cancer of the kidney, status post 
nephrectomy with urinary incontinence and hypertension do not 
warrant presumptive service connection on the basis of 
exposure to Agent Orange during service.  38 C.F.R. §§ 3.307 
(a)(6), 3.309(e).  Thus, although the veteran may have been 
exposed to herbicides during his period of service in 
Vietnam, such exposure, absent a diagnosis of a disease 
enumerated in section 3.309, is insufficient to presume that 
his cancer of the kidney, status post nephrectomy with 
urinary incontinence and hypertension necessarily were 
incurred as a result of his service.  38 C.F.R. § 3.307(a).

Aside from the above-mentioned presumptive provisions, 
service connection may be established by satisfactory proof 
of direct service connection.

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for cancer of the kidney, 
status post nephrectomy with urinary incontinence and 
hypertension.  Service medical records do not show that any 
kidney disorder was manifested during service.  There is no 
diagnosis of cancer of the kidney until many years after 
separation from service.  Furthermore, the record includes no 
medical opinions stating that the cancer of the kidney was 
the result of a disease or injury the veteran had in service.

In reaching its decisions, the doctrine of reasonable doubt 
has been considered, but the evidence is not in equipoise, or 
evenly balanced.  Therefore, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Increased initial rating

A.  Entitlement to a compensable evaluation for bilateral 
hearing loss

Background

In a rating decision dated November 2002, the veteran was 
granted service connection for bilateral hearing loss and 
assigned a noncompensable evaluation effective October 21, 
1998.

At his October 2002 VA Audio examination, the veteran 
testified to noise exposure while in service and worked for 
30 years as a fabrication welder.  He admitted to 
recreational noise exposure from hunting.  He indicated that 
he hunted approximately two times a year for the last 20 
years.  The veteran denied having any tinnitus.  

The authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
15
50
55
LEFT
10
10
45
50
55

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.  The average percent puretone decibel 
hearing loss in the right ear was 38 and in the left ear was 
40.



Criteria

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).  
Service connection is in effect for bilateral sensorineural 
hearing loss, and the veteran has appealed the initial 
assignment of a noncompensable rating for his bilateral 
defective hearing by RO decision of November 2002.

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  In evaluating service-
connected hearing impairment, disability ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Effective June 10, 1999, the schedular criteria for the 
evaluation of service-connected ear diseases, and 
specifically hearing loss, underwent revision as part of an 
ongoing effort by VA to complete a comprehensive review and 
update of the entire rating schedule to ensure that the 
rating schedule uses current medical terminology, reflects 
medical advances that have occurred since the last review, 
and provides unambiguous rating criteria.  When a change 
occurs in an applicable statue or regulation after a claim 
has been filed but before a decision has been rendered, the 
Court has held that VA must apply the version of the statute 
or regulation which is most favorable to the claimant, unless 
Congress has expressly provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  Karnas, 
1 Vet. App. at 308.  In such cases, a determination must be 
made by the Board as to whether a particular amended 
regulation is more favorable than the previously existing 
regulation.  During the pendency of this appeal, the VA 
schedular criteria for rating hearing loss were revised. 64 
Fed. Reg. 25202- 25210 (May 11, 1999) (codified at 38 C.F.R. 
§ 4.85 et. seq. (2002)).  Appellate review of the revised 
criteria, effective on and after June 10, 1999, reveals that 
the audiometric findings result in the same outcome 
regardless of whether the new criteria or the criteria in 
effect prior to June 10, 1999, are used.  As there is no 
change in the result in this case from the application of the 
revised rating criteria, they may not be said to have a 
liberalizing effect.

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.87) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.87) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6100.  See 38 C.F.R. § 4.85(b) Diagnostic 
Codes 6100-6110 (2002).

The service connected bilateral sensorineural hearing loss is 
an original claim placed in appellate status by a notice of 
disagreement taking exception with the initial rating 
assigned by the RO after a grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 127 (1999).  
Accordingly, consideration must be given to the possibility 
of staged ratings during the entire time period covered by 
the appeal.




Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.


Analysis

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
the veteran's recent examination results yields a numerical 
designation of I for the right ear (between 0 and 41 percent 
puretone decibel hearing loss, with between 92 and 100 
percent speech discrimination).  The left ear yields a 
numerical designation of I (between 0 and 41 percent puretone 
decibel hearing loss, with between 92 and 100 percent speech 
discrimination).  Entering the category designations for each 
ear into Table VII produces a disability percentage 
evaluation of 0 percent, under Diagnostic Code 6100.

The veteran's bilateral hearing loss does not warrant a 
compensable evaluation under 38 C.F.R. § 4.87.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 49.




ORDER

Entitlement to service connection for athlete's foot is 
denied.

Entitlement to service connection for bilateral vision loss 
with injury of the right eye is denied.

Entitlement to service connection for cancer of the kidney, 
status post nephrectomy with urinary incontinence and 
hypertension as a result of exposure to herbicides and on a 
direct basis is denied.

Entitlement to a compensable evaluation for bilateral 
sensorineural hearing loss is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

